Citation Nr: 1511470	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and assigned an initial 30 percent disability rating for PTSD with alcohol abuse in remission, effective February 10, 2010. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Private psychiatric records from H. Jabbour, M.D., reflect that the Veteran receives  treatment by a VA psychiatrist at a VA Clinic in "Greenville, North Carolina."  See May 2013 progress note.  However, there are no VA medical records associated with either the Virtual VA or VBMS electronic claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, a remand is warranted to obtain all outstanding VA medical records.  

In addition, the Board notes that while the Veteran has submitted private psychiatric treatment records from Dr. Jabbour, they are only dated through March 2014.  Hence, on remand, the Veteran should be requested to submit a copy of any outstanding private psychiatric records from Dr. Jabbour dated from March 2014 to the present, or authorize VA to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an additional opportunity to submit any additional medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal.  Specifically, request the Veteran to submit authorization to obtain all private medical records from Dr. Jabbour, dated from March 2014 to the present.   If the Veteran wants to obtain and submit those records, he may do so.

2.  Obtain all outstanding VA medical records pertaining to mental health treatment.
 
3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


